Citation Nr: 1719297	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 3, 2010, for the award of an initial 40-percent rating for the Veteran's service-connected degenerative disease, lumbar spine, status post discectomy.

2.  Entitlement to an effective date earlier than May 3, 2010, for the award of an initial 20-percent rating for the Veteran's service-connected degenerative disease, cervical spine.

3.  Entitlement to an effective date earlier than May 3, 2010, for the award of service connection for status post surgical scars associated with degenerative disease, lumbar spine, status post discectomy.

4.  Entitlement to an effective date earlier than August 13, 2010, for the award of service connection for erectile dysfunction (ED) associated with degenerative disease, lumbar spine, status post discectomy.

5.  Entitlement to an effective date earlier than August 13, 2010, for the award of special monthly compensation (SMC) based on loss of use of a creative organ.

6.  Entitlement to an effective date earlier than December 1, 2010, for the award of Dependents' Educational Assistance (DEA) benefits.

7.  Entitlement to a clothing allowance for 2015.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1983 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Relevant procedural history is discussed below.

The Board notes that, during the pendency of the appeal, the Veteran has asserted that he is permanently and totally disabled due to his service-connected disabilities.  See October 2010 Report of General Information.  Although his statements in this regard have been addressed in the context of a request for an earlier effective date for the grant of DEA benefits, given that the Veteran's claim involves a request for increased disability compensation, the Board finds that the issue of entitlement to a TDIU has also been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to a clothing allowance for 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2008, within one year of the Veteran's separation from active service, VA received his original claim of entitlement to service connection for a lower back disability.

2.  Prior to May 3, 2010, the Veteran's service-connected degenerative disease of the lumbar spine, status post discectomy, was shown to be productive of functional loss that more nearly approximates forward flexion of the thoracolumbar spine limited to 30 degrees or less.

3.  In January 2008, within one year of the Veteran's separation from active service, VA received his original claim of entitlement to service connection for a neck disability.

4.  Prior to May 3, 2010, the Veteran's service-connected degenerative disease of the cervical spine was shown to be productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.

5.  In January 2008, within one year of the Veteran's separation from active service, VA received his original claim of entitlement to service connection for a lower back condition; the evidence associated with the claim included a March 2009 VA examination report indicating post-surgical scarring in the lumbar spine area.

6.  Prior to May 3, 2010, the Veteran's service-connected status post surgical scars associated with degenerative disease, lumbar spine, status post discectomy, were shown to be manifested by three scars that were painful.

7.  In January 2008, within one year of the Veteran's separation from active service, VA received his original claim of entitlement to service connection for ED.

8.  Prior to August 13, 2010, the Veteran had a diagnosis of ED associated with degenerative disease of the lumbar spine, status post discectomy.

9.  The Veteran's grant of SMC based on the loss of use of a creative organ was predicated on the grant of service connection for ED, which, pursuant to the instant decision, has an effective date of September 5, 2009.

10.  The Veteran is in receipt of a 100-percent combined rating and has been permanently and totally disabled since September 5, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of September 5, 2009, for the grant of an initial 40-percent rating for degenerative disease of the lumbar spine, status post discectomy, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71(a), Diagnostic Code (DC) 5242 (2016).

2.  The criteria for an earlier effective date of September 5, 2009, for the grant of an initial 20-percent rating for degenerative disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71(a), DC 5242 (2016).

3.  The criteria for an earlier effective date of September 5, 2009, for the grant of service connection for status post surgical scars associated with degenerative disease of the lumbar spine, status post discectomy, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 7804 (2016).

4.  The criteria for an earlier effective date of September 5, 2009, for the grant of service connection for ED associated with degenerative disease of the lumbar spine, status post discectomy, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 7522(2016).

5.  The criteria for an earlier effective date of September 5, 2009, for the grant of SMC based on the loss of use of a creative organ have been met.  38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 2014); 38 C.F.R. § 3.350(a) (2016).

6.  The criteria for an earlier effective date of September 5, 2009, for the grant of DEA benefits have been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3021 (2016).

7.  The criteria for a TDIU effective September 5, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Dates - Laws and Regulations

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  See 38 C.F.R. § 3.400.  However, the provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date on the day following separation from active service if a claim is received within one year from separation from service.

The term "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA may constitute an informal claim, provided that such informal claim identifies the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

I.	Increased Ratings for Lumbar and Cervical Spine Disabilities

The Veteran seeks effective dates prior to May 3, 2010, for the awards of an increased 40-percent rating for degenerative disease of the lumbar spine, status post discectomy; and an increased 20-percent rating for degenerative disease of the cervical spine.  He specifically asserts that the increased ratings should be made effective on September 5, 2009, the day after the date of his release from active service.

The Veteran filed an original claim for service connection for (in pertinent part) neck and lower back disabilities in January 2008.  In a March 2010 rating decision, service connection was granted for degenerative disease of the lumbar spine, status post discectomy, and degenerative disease of the cervical spine.  A 10-percent rating was assigned for his lumbar spine disability and a noncompensable rating was assigned for his cervical spine disability, effective September 5, 2009, the day after the date of the Veteran's release from active service.  In May 2010, the Veteran filed a Notice of Disagreement with the assigned initial ratings.

In a September 2010 rating decision, the RO granted an initial 40-percent rating for the Veteran's lumbar spine disability and an initial 20-percent rating for his cervical spine disability, effective May 3, 2010.  The Veteran then filed a Notice of Disagreement with the May 3, 2010, effective dates, and subsequently perfected his appeal by way of a VA Form 9 submitted in March 2011.

The Veteran's lumbar and cervical spine disabilities are both rated under DC 5242, based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71(a).

Under the General Rating Formula, a 10-percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20-percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30-percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

In this case, the evidence of record demonstrates that the Veteran underwent multiple lower back surgeries during active service following injuries to his neck and lower back.  In March 2009 (six months prior to his separation), he underwent a VA examination during which he reported constant pain and stiffness in his lower back, exacerbated by activity.  He reported that he could function, but only with the help of medication.  Range of motion testing revealed (in pertinent part) thoracolumbar flexion from zero to 70 degrees and cervical spine flexion from zero to 45 degrees; however, the Veteran reported pain at a severity of six out of ten which the examiner noted caused a "major function[al] impact."  Notably, VA outpatient notes reflect that this examination occurred shortly after the Veteran received a spinal cord stimulator implant to manage his pain.

Subsequent outpatient notes indicate that although the Veteran's symptoms appeared to have improved somewhat at the time of the March 2009 examination, his improvement was short-lived.  In November 2009, he reported pain in the "pocket site" of his spinal cord stimulator.  Later that month, he underwent a procedure to revise the location of the stimulator.  In March 2010, he reported to an emergency room with a chief complaint of back pain.  In April 2010 correspondence, the Veteran referenced the stimulator as a primary cause of his being permanently and totally incapacitated.  In August 2010, the Veteran underwent another VA examination, during which he reported severe neck and lower back pain with reduced range of motion.  Range of motion testing revealed cervical spine flexion from zero to 20 degrees and thoracolumbar spine flexion from zero to 30 degrees.

After reviewing the record, the Board finds that an earlier effective date of September 5, 2009, is warranted for the awards of 40- and 20-percent evaluations (respectively) for the Veteran's lumbar and cervical spine disabilities.  In short, when resolving doubt in the Veteran's favor, the evidence demonstrates that while his symptoms appeared to improve somewhat in the days leading up to the March 2009 VA examination, such improvement was temporary and did not fairly reflect the severity of the Veteran's symptomatology.  In light of the VA outpatient notes discussed above and the Veteran's own reports of his symptoms, the Board finds that the results from the August 2010 VA examination report more accurately reflect his overall disability picture from separation from service.  As such, earlier effective dates are warranted for the award of the initial ratings where the Veteran's claim was filed within one year of his separation from service.  See 3 C.F.R. 3.400(b)(2).

II.	Service Connection for Status Post Surgical Scars Associated with Degenerative Disease of the Lumbar Spine, Status Post Discectomy

The Veteran seeks an effective date prior to May 3, 2010, for the award of service connection for post-surgical scarring associated with his lumbar spine disability.  He specifically asserts that he is entitled to the award of service connection as of September 5, 2009, the day after the date of his release from active duty.

The Veteran filed his original claim for service connection for a lower back condition in January 2008, noting a history of back surgeries.  During a VA examination in March 2009, scars were noted in the lumbosacral area, left hip area, and left groin area.  In a March 2010 rating decision, service connection was granted for degenerative disease of the lumbar spine, status post discectomy.  Although the decision discussed the Veteran's post-surgical scarring, a separate evaluation for scars was not assigned.  In May 2010, the Veteran filed a timely Notice of Disagreement with the rating assigned for his lumbar spine disability.

In August 2010, the Veteran underwent a VA examination which revealed three painful residual scars.  In a September 2010 rating decision, the RO granted service connection and assigned a separate 20-percent rating for status post surgical scars associated with the Veteran's lumbar spine disability, based on the results of the examination.  The RO assigned an effective date of May 3, 2010.  (Although this was the date VA received the Veteran's Notice of Disagreement, the rating decision referred to this as the "date of claim.")  In October 2010, the Veteran filed a Notice of Disagreement with the effective date assigned, and subsequently perfected his appeal by way of a March 2011 VA Form 9.

The Veteran's status post surgical scars associated with his lumbar spine disability are rated under DC 7804.  See 38 C.F.R. § 4.118.  Under DC 7804, a 10-percent rating is assigned for one or two scars that are unstable or painful; a 20-percent rating is assigned for three or four scars that are unstable or painful; and a 30-percent rating is assigned for five or more scars that are unstable or painful.  Id.

As alluded to above, the September 2010 rating decision granted a 20-percent rating for the Veteran's post-surgical scars based on the fact that the evidence demonstrated that the Veteran had "three residual scars on the posterior side of the trunk precisely located on the lower back secondary to discectomy," which were painful on examination.  The decision specified that these scars originated from June 2007 and November 2009 back surgeries.  The March 2009 VA examination report, confirmed three separate scars that (when resolving doubt in the Veteran's favor) appear to be related to his history of back surgery.  There is no indication in the record of any additional scars incurred on or after May 3, 2010, the currently assigned effective date.  In light of the above, and because the Veteran filed his claim for service connection within one year of his separation from active service, the Board finds that the award of service connection should be made effective as of September 5, 2009, the day after the date of his separation.  See 38 C.F.R. §§ 3.400, 4.118.

III.  	Service Connection for ED and Entitlement to SMC(k)

The Veteran seeks an effective date prior to August 13, 2010, for the grant of service connection for ED, and for the corresponding grant of SMC based on the loss of use of a creative organ.

The Veteran filed his original claim for service connection for ED in January 2008.  During a VA examination in March 2009, a diagnosis of ED was noted.  However, service connection was denied in a March 2010 rating decision.  In May 2010, the Veteran filed a Notice of Disagreement with the denial of service connection.  Thereafter, he underwent another VA examination in August 2010, following which the examiner opined that the Veteran's ED was as likely as not related to his service-connected lumbar spine disability.  Service connection was granted by way of a September 2010 rating decision.  A noncompensable rating was assigned, effective August 13, 2010.  Entitlement to SMC was also granted as of that date.

After reviewing the record, the Board initially finds that entitlement to an earlier effective date for the grant of service connection for ED is warranted.  In short, the Veteran's claim dates back to his January 2008 application for service connection, which was filed within one year of his separation from active duty.  Moreover, in light of the March 2009 VA examination report and the Veteran's lay reports, a diagnosis of ED was noted prior to his separation.  His ED has been medically linked to his service-connected lumbar spine condition.  Accordingly, an effective date of September 5, 2009, is warranted for the grant of service connection for ED.  See 38 C.F.R. § 3.400.

The Veteran also seeks an effective date prior to August 13, 2010, for the grant of SMC for loss of use of a creative organ.  VA law provides that entitlement to SMC is warranted if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  In this case, the grant of SMC was based on the grant of service connection for ED.

As the Board has found that an earlier effective date for the grant of service connection for ED is warranted, an earlier effective date for the award of SMC is also warranted in this case.  The earliest possible effective date for SMC based on anatomical loss or loss of use of a creative organ is September 5, 2009, the day after the date of his separation from active service and the newly assigned effective date of service connection for ED.  Accordingly, an earlier effective date of September 5, 2009, for the award of SMC will be granted.

IV.  	Entitlement to DEA Benefits and TDIU

The Veteran seeks an effective date prior to December 1, 2010, for the grant of DEA benefits.  Basic eligibility for DEA benefits exists if a Veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  (There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here.  Id.)  The Veteran is in receipt of DEA benefits as of December 1, 2010, on the basis of a finding of total and permanent disability.  This finding, in turn, was predicated on a letter submitted by the Veteran's primary care physician indicating that the Veteran's service-connected back condition was permanent and essentially nonresponsive to pain treatment.  See Correspondence, VA Primary Care Physician (dated December 2010).  The Veteran argues that he was permanently and totally disabled prior to December 1, 2010, and therefore is entitled to an earlier effective date.

The Board finds that the preponderance of the evidence establishes that the Veteran has been permanently and totally disabled due to his service-connected disabilities since his separation from service.  Accordingly, an effective date of September 5, 2009, for the grant of DEA benefits is warranted.  See 38 C.F.R. § 3.400.  The Board likewise finds that entitlement to a TDIU is warranted, effective September 5, 2009, as the Veteran has met the schedular criteria and the evidence shows that he has been precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. § 4.16(a).


ORDER

An earlier effective date of September 5, 2009, for the award of an initial 40-percent rating for degenerative disease of the lumbar spine, status post discectomy, is granted.

An earlier effective date of September 5, 2009, for the award of an initial 20-percent rating for degenerative disease of the cervical spine is granted.

An earlier effective date of September 5, 2009, for the award of service connection for status post surgical scars associated with degenerative disease of the lumbar spine, status post discectomy, is granted.

An earlier effective date of September 5, 2009, for the award of service connection for ED associated with degenerative disease of the lumbar spine, status post discectomy, is granted.

An earlier effective date of September 5, 2009, for the award of SMC based on loss of use of a creative organ is granted.

An earlier effective date of September 5, 2009, for the award of DEA benefits is granted.

Beginning September 5, 2009, entitlement to a TDIU is granted.


REMAND

The RO issued a decision in October 2015 denying entitlement to a clothing allowance for the year 2015.  In April 2016, the Veteran submitted a timely Notice of Disagreement, stating that he wore a VA-issued back support, and that "[a]s a result of wearing the VA back brace, I have had to purchase additional clothing that fit me wearing the VA back brace."  See Correspondence (April 2016).  To date, a Statement of the Case has not been issued.  Accordingly, this issue must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a Statement of the Case regarding the issue of entitlement to a clothing allowance for 2015.  Advise him of the time limit for perfecting the appeal of this claim and that the issue will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


